DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to amendment filed 12/15/20.  Claims 18-20 have been amended.  Claims 1-20 are pending.  


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

The closest prior art of record Liao (2017/0337682) teaches a method and system for image registration using an artificial agent.   Liao para. [0042] teaches generating synthetic training images using a generative adversarial network.  Mansi   
 
As per claims 1-13, Liao in view of Mansi fail to expressly teach: 
applying, by a machine, the medical scan data or features from the medical scan data to a machine-trained estimation network, the machine- trained estimation network having been trained, at least in part, from synthetic data generated by a generator of a machine-trained generative adversarial network, the synthetic data not specific to existing patient cases;
determining, by the application to the machine-trained estimation network, a pressure-volume loop for the patient, the pressure-volume loop determined within a second of the acquisition of the medical scan data; and outputting the pressure-volume loop.  

As per claims 14-17, Liao in view of Mansi fails to expressly teach: 
training, by the machine, a quantification network to infer a physiological quantity, the quantification network trained based on the synthetic data from the generative adversarial network.

As per claims 18-20, Liao in view of Mansi fails to expressly teach: 
an image processor configured to apply information from the scan to a machine-learned network, the machine-learned network configured by training to output a pressure volume loop in response to the application of the information, the output being in real time with the scan, wherein the machine-learned network having been trained with data generated by perturbing a physiological model.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        2/24/2021